Citation Nr: 1022774	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  06-11 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for degenerative disc 
disease, lumbar spine.

3.  Entitlement to service connection for gastroesophageal 
reflux disorder (GERD), to include as secondary to a service-
connected disorder.  

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for cervical stenosis.





REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett


INTRODUCTION

The Veteran served on active duty from April 1967 to April 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

In December 2007, the Veteran presented testimony at a Travel 
Board hearing at the RO before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
associated with the claims folder.

In March 2008, subsequent to the issuance of the February 
2006 SOC noted above, the Veteran submitted a DD-215 
indicating corrections made to his DD-214.  Specifically, 
this form stated that the notation indicating that the 
Veteran was awarded the "Army Commendation Medal" was to be 
considered deleted from his DD-214 form.  Also, the following 
awards and commendations were to be considered added to the 
DD-214 form: the Purple Heart, the Army Commendation Medal 
with "V" Device, the Republic of Vietnam Gallantry Cross 
Unit Citation with Palm, and the Valorous Unit Award.  The 
DD-215 is evidence in this matter, but was not submitted with 
a waiver of review by the RO, the Agency of Original 
Jurisdiction.  See 38 C.F.R. §§ 19.37, 20.1304 (2009).  
However, the Board notes that the information contained on 
this form is largely cumulative of evidence already on file.  
Specifically, prior to the March 2008 submission of the DD-
215, the file already included personnel records noting that 
the Veteran was awarded both a Purple Heart and the Army 
Commendation Medal with "V" Device due to his service in 
Vietnam.  Also, as will be explained in this decision, the 
Board finds that the evidence indicates that the Veteran 
experienced combat during service in Vietnam.  Therefore, any 
further evidence regarding awards and decorations noting 
combat status is cumulative.  Also, as the Board will grant 
service connection for PTSD in this decision and remand all 
other issues, the Veteran's claims will not be prejudiced.

During the pendency of this appeal, in August 2005, the 
Veteran indicated that he wished to file a claim for 
entitlement to service connection for a knee injury.  In 
March 2008, the Veteran submitted a claim for entitlement to 
service connection for tinnitus.  As the record contains no 
indication that the VA has considered these claims, the Board 
refers them to the RO for further development.  

The issues of entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), degenerative disc 
disease of the lumbar spine,  gastroesophageal reflux 
disorder (GERD), bilateral hearing loss, and cervical 
stenosis are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, PTSD 
had its onset in service and is related to exposure to 
traumatic events in service.
\
CONCLUSION OF LAW

PTSD was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for 
PTSD, which constitutes a complete grant of the Veteran's 
psychiatric disability claim.  All other issues are being 
remanded to the RO.  As such, no discussion of VA's duty to 
notify or assist is necessary.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence. See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a). 

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994). 

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993). This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
Veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).

Further relating to claims of service connection for PTSD, in 
Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a Veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in a claim for service connection for PTSD.  In 
Zarycki, it was noted that, under 38 U.S.C.A. 1154(b), 38 
C.F.R. 3.304(d) and (f), and the applicable provisions 
contained in VA Manual 21-1, the evidence necessary to 
establish the incurrence of a recognizable stressor during 
service to support a claim of service connection for PTSD 
will vary depending on whether the Veteran "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60 (1993).  
The determination as to whether the Veteran "engaged in 
combat with the enemy" is made, in part, by considering 
military citations that expressly denote as much.  Doran v. 
Brown, 6 Vet. App. 283, 289 (1994). 

However, the Court has held that the Board may not rely 
strictly on combat citations or the Veteran's military 
occupational specialty (MOS) to determine if he engaged in 
combat; rather, other supportive evidence of combat 
experience may also be accepted.  See Dizoglio v. Brown, 9 
Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. App. 70, 76 
(1994).  If combat is affirmatively indicated, then the 
Veteran's lay testimony regarding claimed combat-related 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the Veteran's 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.

In this instance, the Veteran's DD-214 indicates that the 
Veteran's MOS during service was that of a light weapons 
infantryman.  The Veteran's service personnel records 
indicate that, in April 1968, he was awarded the Army 
Commendation Medal with "V" Device for heroism in military 
operations against a hostile force.  Specifically, the 
Veteran was given this award for holding his position and 
repelling an enemy advance for seven and one-half hours.   In 
addition, the Veteran was awarded the Purple Heart in 
November 1967.  Noting the Veteran's service decorations and 
MOS, the Board finds that this is more than sufficient 
evidence indicating that the Veteran experienced combat 
during service.  Doran, supra.  

Throughout the record of evidence, the Veteran has asserted 
that he developed PTSD due to experiences in combat in 
Vietnam.  Specifically, in an October 2004 statement, the 
Veteran stated that he developed PTSD symptoms, in part, as a 
result of an in-service incident during which his unit 
accidentally attacked another American unit.  During this 
attack, he recalled, the service member standing next to him 
was killed by a grenade.  In a November 2007 statement, a Vet 
Center examiner reported that he had diagnosed the Veteran as 
having chronic PTSD with delayed onset.  He indicated that 
this PTSD was related to the Veteran's experiences in 
Vietnam, including the above-mentioned "friendly fire" 
incident in which the man next to the Veteran was killed.   
As the Veteran is a combat Veteran, his lay statements 
regarding claimed combat-related stressors are accepted as 
conclusive as to their actual occurrence and no further 
development or corroborative evidence will be required.  
Zarycki, 6 Vet. App. at 98.  

The Veteran was diagnosed with PTSD by George Gumpper, a VA 
psychologist.  A statement to that effect, dated November 23, 
2007, is of record.  Mr. Gumpper attributed the Veteran's 
PTSD to the traumatic events that the Veteran experienced in 
service.  The Board has found those experiences to be 
verified based on the Veteran's status as a combat Veteran.

As the evidence contains a diagnosis of PTSD from a medical 
professional based on the occurrence of a verified stressor, 
the Veteran's claim for service connection for PTSD is 
granted.  
ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is granted.


REMAND

In reviewing the claims file, the Board notes that there are 
outstanding treatment records which have not been 
incorporated with the claims file.  Specifically, in an 
October 2004 statement, Dr. Michael F. Lurakis, D.O., 
reported that he had been treating the Veteran since February 
1988 for COPD, GERD, cervical disorders, and degenerative 
disc disease.  Also, in an April 2001 letter, Dr. Joseph R. 
Zerbo, D.O., indicated that he had provided treatment for 
degenerative disc disease of the lower back.  The file also 
contains an incomplete record, dated May 20, 2003, from 
Atlantic Pulmonary and Sleep Medicine.  The Board notes that 
the record does not contain any further treatment records 
from the offices of Drs. Lurakis and Zerbo, or any other 
records from Atlantic Pulmonary and Sleep Medicine.  Finally, 
in a June 1999 private treatment record included in the file, 
the Veteran reported seeking treatment from a chiropractor 
for neck pain with onset in April 1989.  He also stated that 
he had undergone three epidural steroid treatments for this 
pain.  The Board notes that the claims file does not contain 
any records denoting either chiropractic or epidural steroid 
treatment.  These records are relevant to the claims, and VA 
has a duty to obtain them. 38 U.S.C.A. § 5103A(b), (c) (West 
2002). VA has also adopted a regulation requiring that when 
it becomes aware of private treatment records it will 
specifically notify the claimant of the records and provide a 
release to obtain the records. If the claimant does not 
provide the release, VA has undertaken to request that the 
claimant obtain the records. 38 C.F.R. § 3.159(e)(2) (2009).

The Board also finds that an examination is required to 
determine the nature and etiologies of the Veteran's 
remaining disabilities on appeal.  The Board notes that as a 
combat Veteran, all lay statements by the Veteran with 
respect to his experiences in combat are presumed to be 
credible if consistent with the circumstances, conditions, or 
hardships of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Therefore, the Board finds that the veteran has been exposed 
to acoustic trauma and did fall and injure his back and neck 
as he described at this hearing before the Board.  In 
addition, the Board finds that the Veteran was exposed to 
acoustic trauma in service.  In determining whether the duty 
to assist requires that a VA medical examination be provided 
or medical opinion obtained with respect to a Veteran's claim 
for benefits, there are four factors for consideration.  
These four factors are: (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Based on the elements set forth, the Veteran 
requires an additional VA examination which addresses the 
Veteran's statements relative to the origin of his lumbar 
spine, cervical spine, COPD, and hearing loss.  The 
audiological examination report should address the effect of 
hearing loss on the Veteran's daily life and functioning.  
See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The 
Veteran has also claimed that he suffers from GERD as a 
result of treatment for service connected disabilities.  An 
examination is required on that issue as well. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should request the Veteran 
to identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided 
treatment for his chronic obstructive 
pulmonary disease (COPD), degenerative 
disc disease of the lumbar spine,  
gastroesophageal reflux disorder (GERD), 
bilateral hearing loss, and cervical 
stenosis, to include Dr. Lurakis, Dr. 
Zerbo, Atlantic Pulmonary and Sleep 
Medicine, and any others, to include 
chiropractors.   The AMC/RO must include 
the correct authorization and release 
forms to allow for the procurement of such 
records.  The AMC/RO should attempt to 
procure such records. 

2.  After the above development is 
complete and the Veteran has been given a 
reasonable amount of time to submit 
additional evidence, the AMC/RO should 
provide the Veteran with a VA orthopedic 
examination to determine the respective 
natures and etiologies of the Veteran's 
degenerative disc disease of the lumbar 
spine and cervical stenosis.  After a 
review of all records, the examiner should 
provide respective opinions as to whether 
it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's degenerative disc disorder of 
the lumbar spine and cervical stenosis are 
related to service or any incident of 
service, to include an in-service fall 
from a truck.  A complete rationale for 
any opinion expressed and conclusion 
reached should be set forth in a legible 
report.

3.  The AMC/RO should provide the Veteran 
with a VA pulmonary examination to 
determine the nature and etiology of the 
Veteran's COPD.  After a review of all 
records, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's COPD are 
related to service or any incident of 
service, to include in-service exposure to 
Agent Orange.  As a Vietnam Veteran, the 
appellant is presumed to have been exposed 
to Agent Orange in service.  A complete 
rationale for any opinion expressed and 
conclusion reached should be set forth in 
a legible report.

4.  After a completion of the above 
examinations, the AMC/RO should provide 
the Veteran with a VA gastrointestinal 
examination to determine the nature and 
etiology of the Veteran's GERD.  After a 
review of all records, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the Veteran's 
GERD began in service, is related to 
service, or was caused or aggravated by 
treatment for a service connected 
disability.  A complete rationale for any 
opinion expressed and conclusion reached 
should be set forth in a legible report.

5.  The Veteran should be scheduled for a 
VA audiological examination.  All 
audiological findings, including speech 
recognition scores using the Maryland CNC 
Test, should be reported.  The examiner 
should presume that the Veteran was 
exposed to acoustic trauma in service.  
The examiner is specifically requested to 
address the functional effects caused by 
the Veteran's hearing disability.

6.  After completion of the foregoing, the 
AMC/RO should re-adjudicate the claims.  
If the benefits sought remain denied, the 
Veteran and his representative must be 
furnished an SSOC and be given an 
opportunity to submit written or other 
argument in response before the claims 
file is returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


